LEMMON, Judge
(concurring).
The trial judge found as a fact that the transmission in this automobile was not operating properly.
In my view an improperly functioning transmission in a new car, if not correctable, is not a minor defect, but is serious enough to give rise to an action for redhi-bition. But the testimony in this case was that the problem (although a major problem if not correctable) could probably be corrected by minor adjustment and was therefore not a permanent defect.
An automobile is a complex machine which can reasonably be expected to require adjustments during its initial operation, and the expert testimony in this case indicated that the complaints were normal in a new car. It is unreasonable for the purchaser to refuse to allow the seller any opportunity whatsoever to accomplish these adjustments.
In my view this case stands for the proposition that defects in an automobile, such as those complained of by plaintiff, cannot form the basis of a redhibitory action until the purchaser provides the seller a reasonable opportunity to correct the complaints by ordinary service adjustments. Since this was not done here, the redhibitory action was properly dismissed.